Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on 09/02/2020.
Claims 6, 13, 19-21, and 28-30 have been canceled.
Claims 1-5, 7-12, 14-18, 22-27, and 31 are pending for examination.

         Claim Objections

Claims 1, 7, 14, 22 are objected to because of the following informalities:

The acronym “BRS” in claims 1, 7, 14, 22 is loosely defined. Claim 1 and Claim 14, BRS is referred to “a set of downlink beam-specific reference signals, BRS”; while Claim 7 and Claim 22, BRS is referred to “a set of beam-specific reference signals, BRS”. In consistency with Claim 1 and Claim 14, the claim subject matter "a set of beam-specific reference signals, BRS” in Claim 7 and Claim 22 should be amended as a set of downlink beam-specific reference signals, BRS.
It is more proper to amend the claim subject matter “a set of downlink beam- specific reference signals, BRS” as “a set of downlink beam-specific reference signals (BRSs)”; wherein a set of downlink beam-specific reference signals (BRSs) implies a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, 14-18, 22-27, and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,779,323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1-21 of U.S. Patent No. US 10779323 B2 disclose all the features of claims 1-5, 7-12, 14-18, 22-27, and 31 of the instant application with minor obvious variations.
Claims 1-5, 7-12, 14-18, 22-27, and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US US 10,433,335 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1-28 of U.S. Patent No. 10,433,335 B2 disclose all the features of claims 1-5, 7-12, 14-18, 22-27, and 31 of the instant application with minor obvious variations.
s 1-5, 7-12, 14-18, 22-27, and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 9,814,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1-21 of U.S. Patent No. US 9,814,068 B2 disclose all the features of claims 1-5, 7-12, 14-18, 22-27, and 31 of the instant application with minor obvious variations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 15-18, 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

As of claim 3 and claim 16, the claim subject matter “using a function” is ambiguous and indefinite. A person of ordinary skill in the art does not know “what kind of function is” or “function of what” that the applicants refer to. The subject matter 

Regarding Claims 15, 16, 17, 18, 23, 24, 25, 26, applicants assert that the claim element “means” in the claim subject matter “a processing means:” disclosed in claims 15, 16, 17, 18, 23, 24, 25, 26, is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claim element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the corresponding structure is sufficiently/explicitly disclosed in the written description of the specification as well as indicated in the drawings. The specification/drawings does not disclose explicitly “module”, as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another logic, method, and/or system. If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:

(a) | Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function, and with which has to be supported in the Specification and/or in the drawing; or



Claim 7 recites the limitation "the same beam" in line 6, the limitation "the same beamforming weights" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the processing means” in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the processing means” in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the processing means” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the processing means” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the same beam’ in line 7, the limitation "the same beamforming weights" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the processing means” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

24 recites the limitation "the processing means” in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the processing means” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the processing means’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14-18, 22-26 and 31 are rejected under 35 U.S.C 103 as being unpatentable over SEOL   et al. (US 2013/0201938) in view of Noh et al. (US 2009/0175292).
As of claims 1 and 14, SEOL discloses a method and a wireless device in a wireless device for performing random access to a network node (SEOL method, 
 receiving a set of downlink beam-specific reference signals, BRS, from the network node (SEOL, [Fig. 2], para [0041]-[0044] and Fig. 8B,[0086] the MS scans DL reference signals);
 determining a preferred BRS based on the received signal power for each BRS (SEOL, [Fig. 2] para [0041]-[0044] and [Fig. 8B] [0086] the MS scans DL reference signals and [Fig.4] para [0050], [0053]-[0055]); and 
selecting, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node (SEOL [Fig. 2], para [0041]-[0044] Random Access Channel (RACH)  be used as a reference signal and Fig. 8B,[0086] the MS scans DL reference signals); 
as well as  SEOL implicitly disclose using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions (SEOL, [Fig. 4] [0053] -[0057]; Fig. 8B, para [0084] - [0086]). 
SEOL et al do not explicitly disclose using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node Noh et al. in the same field of endeavor teaches using  the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the  (Noh, Abstract, Fig. 3A, para. [0054]-[0055]; [Fig. 14], paras. [0086]- [0088] random access response, random access request, downlink, uplink, RACH slot).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SEOL et al. to include the features of using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions as taught by Noh et al. in order for providing a method of transmitting and receiving a random access request (random access preamble) and transmitting and receiving a random access response in a wideband radio access system by Noh et al., see para. [0004)).  

As of claims 7 and 22, SEOL discloses a method and a network node in a network node for supporting random access from a wireless device, and a network node configured to support random access from a wireless device, the network node comprising a processor and a memory, the memory containing instructions executable by the processor to transmitting a set of beam-specific reference signals, BRS (SEOL Abstract, mobile station (MS), Fig. 10, Fig. 1, Fig. 2, Fig. 4),the method comprising: transmitting a set of beam- specific reference signals, BRS (SEOL [Fig. 8B], scans DL reference signals ; para [0086]; Fig. 2, para [0041] - [0044]);
detecting  a preamble in a signal received from the wireless device, said preamble detection indicating a BRS preferred by said wireless device (SEOL, [Fig. 6] para[0069]-[0072]; Fig. 8B, scans DL reference signals, para [0086]; Fig. 2, para [0041]-[0044]); and 
SEOL et al. implicitly disclose transmitting a random-access response in the same beam, and/or beam direction, and/or with the same beamforming weights, as the preferred BRS indicated by the preamble detection (Fig. 2, para [0041] - [0043]). 
SEOL et al. do not explicitly disclose transmitting a random-access response in the same beam, and/or beam direction, and/or with the same beamforming weights, as the preferred BRS indicated by the preamble detection. Noh et al. in the same field of endeavor teach transmitting a random-access response in the same beam, and/or beam direction, and/or with the same beamforming weights, as the preferred BRS indicated by the preamble detection (Noh, Abstract, [Fig. 3A], para [0054]-[0055]; Fig.14, para [0086]- [0088] random access response, random access request, downlink, uplink, RACH slot,... 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SEOL et al. to include the features of using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions as taught by Noh et al. in order for providing a method of transmitting and receiving a random access 
As of claim 31, SEOL discloses  a wireless communication system comprising a wireless device, and a network node (SEOL Abstract, mobile station (MS), Fig. 10, Fig. 1, Fig. 2, Fig. 4), the network node operable to transmit a set of downlink beam-specific reference signals, BRSs (SEOL [Fig. 8B], scans DL reference signals ; para [0086]; Fig. 2, para [0041] - [0044]),and 
the wireless device operable to:  receive the set of downlink beam-specific reference signals (BRSs) from the network node (Fig. 2, para [0041]-[0044] and Fig. 8B,[0086] the MS scans DL reference signals);
 determine a preferred BRS based on the received signal power for each BRS of the set of downlink beam-specific reference signals (BRSs) ([Fig. 2] para [0041]-[0044] and [Fig. 8B] [0086] the MS scans DL reference signals and [Fig.4] para [0050],[0053]-[0055]); 
select, based on the preferred BRS, a random-access resource to be used to transmit a random-access attempt to the network node according to one or more pre- defined association rules defining an association between a random-access resource and a BRS (SEOL, [Fig. 2], para [0041]-[0044] Random Access Channel (RACH) be used as a reference signal and Fig. 8B,[0086] the MS scans DL reference signals); and  

the network node further operable to:  detect the preferred BRS of the wireless device based on the random-access resource that the wireless device uses when transmitting the random-access attempt; (SEOL, [Fig. 6] para[0069]-[0072]; Fig. 8B, scans DL reference signals, para [0086]; Fig. 2, para [0041]-[0044]); and 
SEOL et al do not explicitly disclose using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node Noh et al. in the same field of endeavor teaches use the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions(Noh, Abstract, Fig. 3A, para. [0054]-[0055]; [Fig. 14], paras. [0086]- [0088] random access response, random access request, downlink, uplink, RACH slot);
SEOL et al. implicitly disclose transmitting a random-access response in the same beam, and/or beam direction, and/or with the same beamforming weights, as the preferred BRS indicated by the preamble detection (Fig. 2, para [0041] - [0043]). 
transmit a random-access response in a same beam, and/or beam direction, and/or with same beamforming weights, as the preferred BRS (Noh, Abstract, [Fig. 3A], para [0054]-[0055]; Fig.14, para [0086]- [0088] random access response, random access request, downlink, uplink, RACH slot,... 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SEOL et al. to include the features of using the selected random-access resource when transmitting a random-access attempt to the network node, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions as taught by Noh et al. in order for providing a method of transmitting and receiving a random access request (random access preamble) and transmitting and receiving a random access response in a wideband radio access system by Noh et al., see para. [0004)).  
As of claims 2 and 15, rejection of claims 1 and 14 cited above in corporate herein, in addition modified SEOL-Noh discloses the selecting comprises selecting a preamble from a set of preambles to be used for transmitting the random-access attempt (Noh et al. Table 1, Fig. 2B, para [0049]-[0052]; [Fig. 4], para [0057], [0058) random access preambles).  

As of claims 3 and 16, rejection of claims 2 and 15 cited above in corporate herein, in addition modified SEOL-Noh discloses the selecting comprises selecting  a random-access preamble from a set of preambles using a function or look-up table, specified in a manual or standard, or given by prior broadcast signaling, or configured by dedicated signaling on an assisting legacy network of the wireless device( Noh et al. para [0006], [0007], [0013], [0014], [Fig. 2a] [Fig. 2b] a random access preamble and receiving a random access response,).  

As of claims 4 and 17, rejection of claims 1 and 14 cited above in corporate herein, in addition modified SEOL-Noh discloses the selecting comprises selecting a time and/or frequency resource to be used for transmitting the random-access attempt (Noh et al. para [0006], [0007], [0013], [0014], Fig. 2a, Fig. 2b; timing advance operation). 

As of claims 5 and 18, rejection of claims 1 and 14 cited above in corporate herein, in addition modified SEOL-Noh discloses the selecting comprises selecting the random-access resource based on one or more pre- defined association rules known to the wireless device ( Noh et al. paras. [0007], [0008], Fig. 1A, paras. [0044], [0048)).

As of claims 8 and 23, rejection of claims 7 and 22 cited above in corporate herein, in addition modified SEOL-Noh discloses comprising selecting an uplink beam for the detecting of the preamble according to one or more pre-defined association rules between preambles and uplink beams known at the network node (Noh et al."3GPP TS 36.211 v.8.1.0, Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation’, 2007 Dec. 20, paras. [0007], [0008], Fig. 1A, paras. [0044], [0048]). 

As of claims 9 and 24, rejection of claims 7 and 22  cited above in corporate herein, in addition modified SEOL-Noh discloses comprising: selecting a time and/or frequency resource for preamble detection according to one or more pre-defined association rules between preambles and time/frequency resources known at the network node (Noh et al. timing advance operation, para [0006]- [0007], [0013], [0014], Fig. 2a, Fig. 2b ;, paras. [0007], [0008], [Fig. 1A] para [0044], [0048]).

As of claim 10, rejection of claim 7 cited above in corporate herein, in addition modified SEOL-Noh discloses the transmitting further comprises:  transmitting the random-access response according to the one or more pre-defined association rules known at the network node (Noh et al.  Para [0007], [0008], Fig. 1A, paras. [0044], [0048)).
As of claims 11 and 25, rejection of claims 7 and 22 cited above in corporate herein, in addition modified SEOL-Noh discloses the detecting further comprises searching a subset of preambles in each uplink beam for which subset an associated BRS is transmitted in downlink, each BRS pointing out a subset of preambles to be searched (SEOL et al. [Fig. 2], para [0041]- [0043]; Noh et al. : Table 1, Fig. 2B, para [0049]- [0052]; Fig. 4, para [0057], [0058]).
As of claim 26, rejection of claim 22 cited above in corporate herein, in addition modified SEOL-Noh discloses wherein the processing means is further configured to: search a subset of preambles in each uplink beam for which subset an associated BRS is transmitted in downlink, each BRS pointing out a subset of preambles to be searched ( Noh et al. [0006], [0007], [0013], [0014], Fig. 2a, Fig. 2b ;"8GPP TS 36.211 v.8.1.0, “Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation , 2007 Dec. 20, para [0007], [0008], Fig. 1A, [0044], [0048] ).
Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (US 20130201938 A1) in view of Noh et al. (US 20090175292 A1) and further in view of Hong et al. (US 20140073337 A1).

As of claims 12 and 27, rejection of claims 7 and 22 cited above in corporate herein, in addition modified SEOL-Noh discloses wherein preamble sequences and resources are reused for BRSs associated with downlink beams (SEOL et al. : Fig. 2, paras. [0041] - [0045]).
modified SEOL-Noh does not explicitly discloses but  Hong et al. in the same field of endeavor teach having a predetermined angular separation (Hong Fig. 7, Fig. 8, paras. [0092] — [0098]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of SEOL et al. and Noh et al. to include the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471